DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). It should be noted that the term “barometer” in claim 1 is used by the claim to mean “something which 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,979,500 (hereinafter Jahrling).
Regarding claim 1, Jahrling discloses a timed touchless faucet assembly comprising: a spout (16) coupled to a surface proximate to a basin such that an upper end of the spout is positioned over the basin (fig. 1, 2); a sensor (12) coupled to the spout, the sensor being proximity type wherein the sensor is configured for detecting a hand of a user positioned between the upper end of the spout and the basin (col. 1, ln. 65 – col. 2, ln. 3); a barometer (32) coupled to the spout; and a controller (“control circuit”) comprising a power module (battery operated), the controller being operationally coupled to the sensor, the barometer, the spout, and a water source wherein the controller is positioned for receiving a signal from the sensor 
Regarding claim 2, the spout is ‘substantially C-shaped’ since it has two legs and curves in a manner ‘substantially’ similar to the letter C.
Regarding claim 4, the sensor (12) is positioned on a lower end of the spout (fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahrling.
Regarding claim 3, Jahrling appears to show a substantially rectangularly shaped cross-section of the spout but fails to explicitly show the cross-sectional profile is substantially rectangularly shaped. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the cross-section of the spout of Jahrling to be substantially rectangular as a matter of design choice. It has been held that changes in shape that do not affect the intended use of the device involve only routine skill in the art.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahrling in view of US Patent 10,323,969 (hereinafter Geller).
Regarding claims 5 and 6, Jahrling fails to show the barometer (32) comprises a plurality of lights coupled to the spout, the lights being positioned in a plurality of rows, each row extending from proximate to the upper end to proximate to the lower end of the spout, further including the plurality of rows comprising two rows positioned singly on opposing sides of the spout. Attention is turned to Geller which shows a barometer comprising a plurality of lights (502, 503, 504) arranged in a row that extends from proximate to the upper end to proximate the lower end of the spout (proximate the lower end in the sense that the lights are linearly arranged along the spout such that the lights at one end of the plurality are more proximate the lower end than the ones at the opposite/upper end) (fig. 5). Geller teaches that a plurality of lights is useful at indicating a countdown for a timer for a user by having the lights turn on and off sequentially depending on how much time is left (col. 7, ln. 4 – 16). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the barometer of Jahrling to include a plurality of lights positioned in a row along the spout from proximate the upper end to proximate the lower end to provide a larger visual indicator to the user which helps the user determine how much time is left for washing hands as evidenced by the teachings of Geller mentioned above. Regarding the limitation that there be a plurality of rows positioned singly on opposite sides of the spout, it has been held that the mere duplication of parts for providing the same intended use involves only routine skill in the art. 
Claims 7 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jahrling and Geller as applied to claims 5 and 6 above, and further in view of US Patent 10,550,555 (hereinafter Chen).
Regarding claim 7, Jahrling shows the controller (“control circuit”) comprises a housing (30) defining an interior space, the housing being coupled to an element proximate to an underside of the basin (fig. 2), the power module being positioned in the housing (“batteries”) (col. 2, ln. 39 – 41), a microprocessor (“control circuit”) coupled to the housing and positioned in the interior space, the microprocessor being operationally coupled to the power module, the sensor, and the light (col. 2, ln. 30 – 42), a timer coupled to the housing and positioned in the interior space, the timer being operationally coupled to the microprocessor wherein the timer is positioned for signaling the microprocessor upon elapsing of a time set for the flow of water through the spout (col. 2, ln. 54-61), and a valve (18) coupled to the housing and positioned in the interior space, the valve being operationally coupled to the microprocessor, the valve being solenoid-actuated type (col. 2, ln. 31 – 32), wherein the microprocessor is positioned for receiving a signal from the sensor when the hand is positioned between the upper end of the spout and the basin wherein the microprocessor is positioned for selectively actuating the valve for fluidically coupling the spout to the water line concurrently with operationally coupling the barometer for providing the indication to the user of the time remaining for the flow of the water through the spout (col. 2, ln. 51 – 63), wherein the controller is positioned for decoupling the spout from the water source when the plurality of lights is extinguished (col. 2, ln. 64 – 67).
Jahrling shows an incoming water line but fails to show a hot-water line and a cold-water line. Attention is turned to Chen which shows hot and cold water supply lines for a faucet 
Regarding claim 8, Jahrling shows the assembly battery operated and thus fails to show the power module comprises a power cord configured to coupling the controller to a source of electrical current. Attention is again turned to Chen which shows that a power module with a power cord is a common and well-known means for providing power to a touch free controlled faucet (col. 8, ln. 10 – 17). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a power cord with the power module of Jahrling to provide power to the device in the event the battery becomes depleted to ensure the faucet maintains an operative status as evidenced by the teachings of Chen mentioned above.
Regarding claim 9, Jahrling shows a battery and an indicator bulb (32) coupled to the spout being operationally coupled to the microprocessor to indicate a low charge level of the battery and an integrated bracket (within the housing (30)) configured for coupling to the element proximate the underside of the basin wherein the bracket is positioned to retain the battery such that the battery is positioned for providing backup power to the controller (col. 2, ln. 39 – 42) but fails to explicitly recite it is rechargeable, the indicator is located proximate to the upper end, or. Attention is turned again to Chen which shows rechargeable batteries are a common battery option in electronically controlled faucets (col. 8, ln. 15). It would have been 
Regarding claim 10, Jahrling shows a based coupled to and positioned between the spout and the surface proximate the basin (fig. 1, 2) but fails to show a hot-water knob rotationally coupled to the base; a cold-water knob rotationally coupled to the base; and the microprocessor being operationally coupled to the hot-water knob and the cold-water knob wherein the hot-water knob and the cold-water knob are configured for rotating relative to the base for signaling respective flow rates of hot water and cold water to the microprocessor positioning the microprocessor for selectively actuating the valve for supplying the respective flow rates of the hot water and the cold water to the spout. Attention is turned again to Geller which shows the inclusion of hot and cold water knobs (fig. 4A, 4B). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include hot and cold water control knobs to allow a user to easily select a desired temperature as is well-known in the art and evidenced by the teachings of Geller mentioned above. Under such a modification, the microprocessor would obviously be configured to control the water valves of the hot and cold supply lines as modified by Chen above.
Regarding claim 11, Geller shows a green bulb (504) proximate the upper end of the spout for indicating initiation of the flow of water from the spout.
Regarding claim 12, Geller shows the green bulb is an LED (col. 7, ln. 5).
Regarding claim 13, Geller shows a red bulb (502) proximate the lower end of the spout (as compared to the green bulb 504 which is closer to the upper end) for indicating termination of the flow of water from the spout (col. 7, ln. 8 – 15).
Regarding claim 14, Geller shows the red bulb is a red LED (col. 7, ln. 8).
Regarding claim 15, Jahrling fails to show  a button coupled to the spout, the button being depressible, the button being operationally coupled to the microprocessor wherein the button is configured for depressing a first time for signaling the microprocessor for operating in a first mode wherein the barometer and the sensor are active, wherein the button is configured for depressing a second time for signaling the microprocessor for operating in a second mode wherein the barometer and the sensor are inactive. Attention is again turned to Chen which shows optionally including a button with a touch-free faucet to allow a user to activate and deactivate the system with the button (col. 10, ln. 1 – 2). It would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to include a button being depressible, the button being operationally coupled to the microprocessor wherein the button is configured for depressing a first time for signaling the microprocessor for operating in a first mode wherein the barometer and the sensor are active, wherein the button is configured for depressing a second time for signaling the microprocessor for operating in a second mode wherein the barometer and the sensor are inactive to allow a user to activate and deactivate the system manually as evidenced by the teachings of Chen mentioned above.
Regarding claim 16, Geller shows the plurality of lights are all LEDs (col. 7, 5 – 8).
Regarding claim 17, Jahrling shows a timed touchless faucet assembly comprising: a spout (16) coupled to a surface proximate to a basin such that an upper end of the spout is positioned over the basin (fig. 1, 2); a sensor (12) coupled to the spout, the sensor being proximity type wherein the sensor is configured for detecting a hand of a user positioned between the upper end of the spout and the basin (col. 1, ln. 65 – col. 2, ln. 3); a barometer (32) coupled to the spout; and a controller (“control circuit”) comprising a power module (battery operated), the controller being operationally coupled to the sensor, the barometer, the spout, and a water source wherein the controller is positioned for receiving a signal from the sensor when the hand is positioned between the upper end of the spout and the basin wherein the controller is configured for selectively fluidically coupling the spout to the water source concurrently with operationally coupling the barometer to the power module such that the barometer provides an indication to the user of a time remaining for a flow of water through the spout (col. 2, ln. 51 – 63), the spout is ‘substantially C-shaped’ since it has two legs and curves in a manner ‘substantially’ similar to the letter C, the sensor (12) is positioned on a lower end of the spout (fig. 2), Jahrling appears to show a substantially rectangularly shaped cross-section of the spout but fails to explicitly show the cross-sectional profile is substantially rectangularly shaped. However, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to configure the cross-section of the spout of Jahrling to be substantially rectangular as a matter of design choice. It has been held that changes in shape that do not affect the intended use of the device involve only routine skill in the art. Jahrling fails to show the barometer (32) comprises a plurality of lights coupled to the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2020/0199856 to Davis is directed to the state of the art of a timed touchless faucet having an indicator/barometer for timing a flow of water for a user to wash their hands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754